This is a Non-Final office action for serial number 17/485,879
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-6 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wibrow DE2921891A1. Wibrow discloses in regards to claim 1, a cable hanger for mounting cables to a mounting structure, comprising: a base panel (; a pair of arms attached to opposite ends of the base panel; and a pair of locking projections, each locking projection being attached adjacent a free end of a respective arm and configured to maintain the cable hanger in a mounted position on a mounting structure; wherein the arms and the base panel define at least one internal cavity and at least one external cavity configured to grasp cables; in regards to claim 2, wherein the arms and the base panel define two internal cavities; in regards to claim 3, wherein the external cavity is positioned between the internal cavities; in regards to claim 4, wherein the arms include barbs that assist in grasping cables; in regards to claim 5, wherein the barbs are positioned to assist in grasping cables in the at least one external cavity; in regards to claim 6, wherein the barbs are positioned to assist with grasping cables in the at least one internal cavity; in regards to claim 10, in combination with a first cable mounted in the at least one external cavity and a second cable mounted in one of the at least one internal cavity; in regards to claim 11, wherein each of the arms includes an inboard segment that defines a portion of the external cavity.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (barbs)][AltContent: textbox (external cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (internal cavities)][AltContent: textbox (locking projection            locking projection on free end of arm
on free end of arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (base panel)][AltContent: arrow][AltContent: textbox (arm)][AltContent: arrow][AltContent: textbox (arm inboard segment)]                            
    PNG
    media_image1.png
    332
    290
    media_image1.png
    Greyscale


Claim(s) 1, 2, 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a) (1)as being anticipated by Midkiff et al. (Midkiff) 4,8163,639. Midkiff discloses in regards to claim 1, a cable hanger for mounting cables to a mounting structure, comprising: a base panel (36D); a pair of arms (36E-36G and 36D-36A) attached to opposite ends of the base panel; and a pair of locking projections (44/39A), each locking projection being attached adjacent a free end of a respective arm and configured to maintain the cable hanger in a mounted position on a mounting structure; wherein the arms and the base panel define at least one internal cavity (area within 36A-36G) and at least one external cavity (37, 46 which support 22, 22’) configured to grasp cables, in regards to claim 2 wherein the arms and the base panel define two internal cavities; in regards to claim 10, the cable hanger defined in Claim 1, in combination with a first cable mounted in the at least one external cavity and a second cable mounted in one of the at least one internal cavity; in regards to claim 11 wherein each of the arms includes an inboard segment that defines a portion of the external cavity’; The cable hanger defined in Claim 11, wherein a hole is present in each inboard segment (wall which includes 37A), the hole (37A) configured to receive a locking projection from another cable hanger.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional cable hangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631